Case 3:15-cv-00164-HES-MCR Document 152 Filed 09/12/19 Page 1 of 3 PagelD 6164

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
AATRIX SOFTWARE, INC.,
Plaintiff,
v. Case No. 3:15-cv-00164-J-20MCR
GREEN SHADES SOFTWARE, INC.,

Defendant.
/

 

ORDER

THIS CAUSE is before the Court on Defendant Green Shades Software, Inc.’s (“Green
Shades”) “Motion to Strike Affirmative Defense[s] Set Forth in Paragraph Number 54 of
Plaintiff's Answer and Affirmative Defenses (Doc. 125) to Defendant’s Counterclaim (Doc. 87)
and Memorandum of Law in Support” (Doc. 130) and Plaintiff, Aatrix Software, Inc.’s (“Aatrix”)
“Opposition Brief to Defendant’s Motion to Strike Affirmative Defense Set Forth in Paragraph 54
of Plaintiff's Answer to Defendant’s Counterclaim” (Doc. 135).

By now, the history of this case is familiar to all involved. In the interest of brevity, the
Court will not recount the lengthy history that brought the parties to this juncture.! Relevant here,
Aatrix’s Proposed Second Amended Complaint, (Doc. 62), was deemed filed and served on June
25, 2018. (See Doc. 86). Green Shades subsequently filed its Answer and Affirmative Defenses to
the Second Amended Complaint and asserted a single counterclaim. (Doc. 87). After the denial of
Aatrix’s motion to dismiss the counterclaim (Doc. 116), Aatrix filed its Answer to Green Shades’

Counterclaim (Doc. 125), at issue here.

 

' For a detailed outline of the history of this matter See Doc. 116 (Order denying Motion to Dismiss
Counterclaim and Motion to Strike Defendant’s Affirmative Defenses).

1
Case 3:15-cv-00164-HES-MCR Document 152 Filed 09/12/19 Page 2 of 3 PagelD 6165

In its Motion before the Court (Doc. 125), Green Shades argues that the affirmative
defenses in Paragraph 54 are conclusory and lack supporting factual allegations. Aatrix, they
contend, thus fails to provide fair notice of the legal and factual grounds upon which the affirmative
defenses rest. (Doc. 130, Section III). Aatrix maintains that the affirmative defenses at issue satisfy
the requirements of Rule 8 of the Federal Rules of Civil Procedure.

Upon review of the affirmative defenses outlined in Paragraph 54 of Aatrix’s Answer to
the Second Amended Complaint and for the reasons set forth in greater detail in Aatrix’s
Opposition (Doc. 135), the Court determines Green Shades Motion to Strike should be denied.

Considering the deluge of motions exchanged, the case’s current posture, the appellate
history of this matter and applicable law,” Paragraph 54, while far from a picture of detailed prose,
provide Green Shades with fair notice of the defenses Aatrix intends to assert at trial. Harvey v.
Lake Buena Vista Resort, LLC, 568 F. Supp.2d 1354, 1360 (M.D. Fla. 2008) aff'd, 306 F. App'x
471 (11th Cir. 2009). See also Hassan v. United States Postal Serv., 842 F.2d 260, 263 (11th Cir.
1988) (citing Blonder-Tongue Labs., Inc. v. Univ. of Ill. Found., 402 U.S. 313, 350 (1971) (“The
purpose of Rule 8(c) is simply to guarantee that the opposing party has notice of any additional
issue that may be raised at trial so that he or she is prepared to properly litigate it.”). The Court
finds the defenses meet the notice pleading requirements of the Federal Rule of Civil Procedure
Rule 8. Entrust Datacard Corp. v. Atl. Zeiser GmbH, No. 3:17-CV-110-J-39MCR, 2018 WL
3599218, at *5 (M.D. Fla. Jan. 29, 2018).

Furthermore, it is simply not the case that the defenses “sought to be omitted [have] no

possible relationship to the controversy, may confuse the issues, or otherwise prejudice a party.”

 

2 In a previous Order, the Court outlined the standards, applied here, when considering a Motion
to Strike. (Doc. 116).
Case 3:15-cv-00164-HES-MCR Document 152 Filed 09/12/19 Page 3 of 3 PagelD 6166

Reyher v. Trans World Airlines, Inc., 881 F. Supp. 574, 576 (M.D. Fla. 1995). The defenses
likewise raise no “redundant, immaterial, impertinent or scandalous matter.” Fed. R. Civ. P. 12(f).
Both parties may raise substantive objections to defenses asserted at a later stage in the
proceedings. See, e.g., Gottlieb & Gottlieb, P.A. v. Crants, 657 Fed. App’x. 920, 923 (11th Cir.
2016)(noting that where a defendant addressed the unpled defense in pretrial motions, raised the
unpled defense in a motion for summary judgment or litigates the unpled defense without
objection, the plaintiff has notice of an affirmative defense)(citations omitted).
Accordingly, it is hereby ORDERED:
1. Green Shades’ “Motion to Strike Affirmative Defense Set Forth in Paragraph Number
54 of Plaintiff's Answer and Affirmative Defenses (Doc. 125) to Defendant’s

Counterclaim (Doc. 87) and Memorandum of Law in Support” (Doc. 130) is DENIED.

DONE and ORDERED at Jacksonville, Florida, this //t day of September, 2019.

Copies to:

Aaron Johnson, Esq.
Joanne M. O’Connor, Esq.
John B. Lunseth, Esq.

Mira Vats-Fournier, Esq.
Ethan A. Way, Esq.

Harold Timothy Gillis, Esq.
Jeffrey S. York, Esq.
Nancy A. Johnson, Esq.
Joseph W. Bain, Esq.

 
